                      Case 1:20-cv-00797-VEC Document 37
                                                      35 Filed 10/23/20 Page 1 of 2



       MEMO ENDORSED                                                    USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 10/23/2020

                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                   GIANCARLO MARTINEZ
Corporation Counsel                          100 CHURCH STREET, Rm. 3-137                    Assistant Corporation Counsel
                                                  NEW YORK, NY 10007                                 Phone: (212) 356-3541
                                                                                                       Fax: (212) 356-3509
                                                                                                    gmartine@law.nyc.gov



                                                                                    October 23, 2020


        BY ECF
        Honorable Judge Valerie E. Caproni
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                 Re:      Zahirah Medina v. City of New York, et al.,
                          20 Civ. 797 (VEC)

        Your Honor:

               I am an Assistant Corporation Counsel assigned to the defense of the City of New York
        and Officer Christopher Wintermute (“City Defendants”) in the above-referenced matter. I write
        to request a stay of the current discovery deadlines in light of the possibility of defendants’
        motion for Judgment on the Pleadings being fully dispositive of plaintiff’s Complaint. Plaintiff
        consents to this request.

                 Briefly, by way of background, on October 9, 2020, defendants submitted their Motion
        pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (“Rule 12(c)”). See Docket Entry
        30-32. Pursuant to Your Honor’s briefing schedule, plaintiff’s opposition is currently due by
        November 6, 2020, and defendants’ Reply is due by November 20, 2020. See Docket Entry 34.
        In light of defendants’ motion, which may narrow or fully dismiss plaintiff’s claims, and in an
        effort to preserve both judicial and the parties’ resources, defendants believe discovery should be
        stayed pending the outcome of their motion. See, Ricciuti v. N.Y.C. Transit Auth., 1991 U.S. Dist.
        LEXIS 13981, at *2 (S.D.N.Y. Oct. 3, 1991) (“any motion [to dismiss], particularly when the
        motion addresses a significant portion of the complaint..., will suspend the time to answer any
        claim.” Ricciuti v. N.Y.C. Transit Auth., 1991 U.S. Dist. LEXIS 13981, at *2 (S.D.N.Y. Oct. 3,
        1991)).
         Case 1:20-cv-00797-VEC Document 37
                                         35 Filed 10/23/20 Page 2 of 2




       Accordingly, defendants request a stay of the current discovery deadlines in light of
defendants’ potentially dispositive motion pursuant to Rule 12(c).

       Thank you for your consideration herein.

                                                        Respectfully submitted,

                                                        /s/ Giancarlo Martinez_________
                                                        Giancarlo Martinez
                                                        Assistant Corporation Counsel
                                                        Special Federal Litigation Division

cc:    All Counsel of Record (via ECF)




Application GRANTED. Discovery is
STAYED pending resolution of
Defendant's motion.
SO ORDERED.



                                   10/23/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                2
